Citation Nr: 0205507	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-22 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to service connection for urethral stenosis.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cholecystectomy, to include irritable bowel 
syndrome.

4.  Entitlement to an increased (compensable) evaluation for 
endometriosis with history of laparoscopy.

(The issue of entitlement to an evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1977 to December 1995.

The veteran filed an initial claim of entitlement to VA 
benefits in December 1995.  This case comes before the Board 
of Veterans' Appeals (the Board) on appeal of a May 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (the RO), which granted 
entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, endometriosis with history 
of laparoscopy, and removal of the gall bladder.  DDD was 
assigned a 10 percent evaluation and the other two 
disabilities were each assigned a noncompensable evaluation; 
all ratings were effective January 1, 1996, the day after the 
veteran left service.  The veteran disagreed with the 
assigned disability ratings.  A May 2001 rating decision 
granted an increased evaluation of 10 percent for removal of 
the gall bladder, residuals of cholecystectomy, including 
irritable bowel syndrome, effective January 1, 1996.

The May 1996 RO rating decision denied the veteran's claim of 
entitlement to service connection for mitral valve prolapse 
and urethral stenosis.  She has duly appealed those issues.

Additional development

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 10 percent for 
service-connected DDD pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 19.9(a)(2)].  When such development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 
23, 2002) [to be codified at 38 C.F.R. § 20.903.]  After 
giving such notice and reviewing the veteran's response, the 
Board will prepare a separate decision addressing that issue.

Additional comments

The Board further notes that an October 1997 RO rating 
decision granted the veteran's claim of entitlement to 
service connection for herpetic whitlow and assigned a 
noncompensable evaluation effective January 1, 1996.  A 
notice of disagreement was received by VA on that issue in 
August 1998.  A February 1999 rating decision granted a 
compensable evaluation of 10 percent for herpes simplex 
infection (herpetic whitlow), effective January 1, 1996.  A 
Statement of the Case was issued in February 1999 in which it 
was noted that a substantive appeal, VA Form 9 needed to be 
submitted within 60 days from the date of the notification to 
complete the appellate process.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 2.200, 2.202, 2.302 (2001).  A VA Form 9 
or an equivalent document was not filed.  No subsequent 
correspondence has been received from the veteran on the 
matter of entitlement to an evaluation in excess of 10 
percent for the service-connected herpes simplex infection.  
Moreover, and the February 2002 VA Form 646 and April 2002 
Appellant's Brief from the veteran's representative do not 
mention that issue.  Based on this record, the Board 
concludes that the issue of entitlement to an increased 
disability rating for herpes simplex infection is not part of 
the veteran's appeal and it will be discussed no further 
herein.

The Board additionally observes in passing that veteran has 
not requested consideration of an extraschedular evaluation 
for either her residuals of a cholecystectomy, to include 
irritable bowel syndrome, or endometriosis with a history of 
laparoscopy under 38 C.F.R. § 3.321(b) (2001), and this issue 
has not been previously addressed by the RO.  Accordingly, 
the Board is without jurisdiction and that matter will be 
discussed no further herein.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); see also VAOPGCPREC 6-96 [the Board may 
adjudicate claims for extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure].


FINDINGS OF FACT

1.  The medical evidence of record indicates that mitral 
valve prolapse has not been  clinically demonstrated after 
the veteran's discharge from service.

2.  The medical evidence of record indicates that urethral 
stenosis has not been clinically demonstrated after the 
veteran's discharge from service.

3.  The veteran's service-connected gastrointestinal 
symptomatology is manifested by chronic abdominal pain, 
nausea and vomiting which have been attributed by several 
examining physicians to abdominal adhesions which are 
residuals of gallbladder removal.

4.  According to medical records and other evidence, the 
veteran's endometriosis does not require continuous treatment 
for control.


CONCLUSIONS OF LAW

1.  Mitral valve prolapse was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  Urethral stenosis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

3.  The schedular criteria for a rating of 30 percent for 
residuals of a cholecystectomy, to include irritable bowel 
syndrome, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7318 (2001).

4.  The schedular criteria for a compensable rating for 
endometriosis with history of laparoscopy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.116, 
Diagnostic Code 7629 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for mitral valve 
prolapse and increased disability ratings for two service-
connected disabilities, residuals of cholecysestecomy with 
irritable bowel syndrome and endometriosis with history of 
laparoscopy.  [As explained in the Introduction, further 
development is required with respect to a fifth issue on 
appeal, entitlement to an increased disability rating for 
DDD.]

In the interest of clarity, the Board will initially address 
matters relevant to all of the issues currently being 
decided.  The Board will then separately address the two 
service connection issues, followed by discussion of the two 
increased rating issues.

Generally applicable law and regulation

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  
 
The RO initially denied the veteran's claims of entitlement 
to service connection for mitral valve prolapse and for 
urethral stenosis as not being well grounded under the then 
applicable statutory standard, 38 U.S.C.A. § 5107(a) (West 
1991).  However, subsequent to the enactment of the VCAA, the 
RO applied the current standard.  See the May 2001 
Supplemental Statement of the Case.  The Board will apply the 
current standard in its discussion of the merits of the 
veteran's claims below.

(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the four issues addressed 
in this decision.  The Board observes that the veteran was 
informed in the January 1997 Statement of the Case and in May 
and August 1998 and May 2001 Supplemental Statements of the 
Case of the relevant law and regulations and the types of 
evidence that could be submitted by her in support of her 
claims.  The May  2001 Supplemental Statement of the Case 
specifically provided her with information concerning the 
VCAA.  The veteran has not pointed to any pertinent evidence 
which exists and which has not been associated with her VA 
claims folder.

(iii.)  Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

Of record are two volumes containing the veteran's service 
medical records.  She has been accorded a number of VA 
examinations since she left service, including a general VA 
examination and a specialist gynecological examination in 
March 1996  and a VA gastrointestinal examination in October 
2000  In addition, there are a number of post service 
outpatient medical treatment records on file.  The Board 
believes that the record contains sufficient medical evidence 
with which it may render an informed decision on each of the 
four issues currently being considered.
As noted above, the Board is deferring action on the DDD 
issue pending additional development which it believes is 
necessary.

It was contended on behalf of the veteran by her local 
representative in February 2002 that the issue of entitlement 
to service connection for urethral stenosis should include a 
current examination and opinion as to whether she currently 
has residuals.  However, there is medical evidence on file 
relevant to that issue, which will be discussed where 
appropriate below.  In particular, the existence of urethral 
stenosis was specifically addressed in the general VA medical 
examination and was diagnosed by history only.

VA has a duty to obtain an examination or opinion only when 
there is competent medical evidence of a current disability 
or evidence of persistent or recurring symptoms of a 
disability.  Because there is no such evidence in the record, 
the Board finds that a remand of this issue in order to 
obtain an examination or medical opinion is not warranted.  
See 38 U.S.C. § 5103A; see also Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) [holding that VA has no duty to conduct 
a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim].

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her claims.

Accordingly, for the reasons and bases expressed above the 
Board concludes that the requirement of the VCAA pertaining 
to VA's duty to assist the veteran in the development of her 
claims has been met.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
four issues addressed in this decision has been consistent 
with the provisions of the new law.  Accordingly, the Board 
will proceed to a decision on the merits of the issues on 
appeal.  

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  

Service connection presupposes a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The law 
governing the payment of VA disability compensation provides 
that the Unites States shall pay compensation for "disability 
resulting from personal injury suffered or disease contracted 
in the line of duty..." 38 U.S.C.A. 1110, 1131 (West 1991) 
[emphasis added by the Board].

1.  Entitlement to service connection for mitral valve 
prolapse.

Factual Background

Service medical records

Mitral valve prolapse was originally noted in the veteran's 
service medical records in 1982.  The diagnosis in February 
1982 was mildly symptomatic mitral valve prolapse.  The 
assessment in February 1983 was mitral valve prolapse, 
asymptomatic, treated with Corgard each day.  The assessment 
in December 1983 was mitral valve prolapse, asymptomatic, 
symptoms controlled.  The assessment in November 1985 was 
history of mitral valve prolapse, symptomatic.  The results 
of an August 1989 echocardiogram showed flattening of the 
mitral valve during systole which is not of significant 
degree to make diagnostic criteria for mitral valve prolapse; 
no evidence for myxomatous degeneration or mitral valve 
regurgitation.  It was noted in January 1991 that the veteran 
had extremely mild mitral valve prolapse and did not need 
medications to control symptoms.  The assessment in July 1992 
was mitral valve prolapse with palpitations.  It was noted on 
periodic examination in January 1993 that the veteran had a 
history of mitral valve prolapse, controlled with Corgard, 
which was discontinued in July 1992.

Post service records

It was noted on VA general medical examination in March 1996 
that the veteran had been diagnosed with mitral valve 
prolapse in 1981.  An electrocardiogram at that time was 
unremarkable, with no evidence of mitral valve prolapse.  The 
pertinent impression was mitral valve prolapse, not found.

VA and private outpatient records beginning in January 1996 
reveal that echocardiograms in March 1996 and June 1997 show 
normal mitral valve leaflets and diastolic mobility; also 
noted was trace mitral regurgitation of no hemodynamic 
significance.  The assessment in December 1997 was chest 
pain, doubt cardiac etiology; no evidence of mitral valve 
prolapse.  

Analysis

The veteran contends that she currently has mitral valve 
prolapse which began in service.  

A review of the medical records leads to the conclusion that 
there is no question that mitral valve prolapse was 
identified during service.  The question which must be 
answered by the Board is whether this disability currently 
exists.  This is a medical question which must be answered by 
the medical evidence of record.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [in the absence of specific medical 
evidence, the Board may not rely on its own unsubstantiated 
medical opinion]. 

A review of the relevant medical evidence indicates that 
mitral valve prolapse was initially noted in service in 1982.  
It was evidently treated and controlled with Corgard.  It was 
noted in January 1991 that the veteran had extremely mild 
mitral valve prolapse.  A history of mitral valve prolapse, 
controlled with medication, was noted on periodic examination 
in January 1993; it was reported that the medication had been 
discontinued in July 1992.  Echocardiograms in March 1996 and 
June 1997 did not show evidence of mitral valve prolapse.  
The March 1996 VA mining physician specifically concluded 
"mitral valve prolapse not found."  The most recent relevant 
clinical evidence, in December 1997, indicated that there was 
no evidence of mitral valve prolapse.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  

In this case, the veteran's service medical records show that 
while the veteran had mitral valve prolapse in the 1980's, it 
was controlled by medication, which was later discontinued, 
and has not recurred.  There is absolutely no post-service 
medical evidence of mitral valve prolapse, including on 
echocardiograms.

The only suggestion in the record that the veteran currently 
has mitral valve prolapse comes from the veteran herself.  It 
is now well-established, however, that a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

In summary, because there is no competent current medical 
evidence of mitral valve prolapse, the Board concludes that a 
preponderance of the evidence is against the veteran's claim.  
Consequently, service connection for mitral valve prolapse is 
not warranted.


2.  Entitlement to service connection for urethral stenosis.

Factual background

Service medical records

It was noted in February 1985 that the veteran's urethra was 
stenotic but that there was very little inflammation and both 
urethral orifices were normal.  The assessment in December 
1985 was urethral stenosis, cleared by dilatation.    The 
veteran's genitourinary system was normal on examination in 
January 1995.  

Post service records

It was noted on VA general medical examination in March 1996 
that the veteran had been found to have urethral stenosis in 
December 1985, that it had been successfully dilated, and 
that symptoms had not recurred.  The diagnostic impression 
was urethral stenosis, "historical". 

It was noted on urology evaluation in December 1997 that the 
veteran was doing well.  Urethral stenosis was not 
identified.

Analysis

The Board 's analysis of this issue essentially mirrors that 
of the issue discussed immediately above.  In essence, 
although there is evidence of the claimed disability in 
service, the veteran's claim must be denied because there is 
no evidence of a current disability.

It was noted in December 1985 that the veteran's urethral 
stenosis had been dilated and had cleared.  There was no 
subsequent diagnosis of urethral stenosis in service, and the 
veteran's genitourinary system was normal on examination in 
January 1993.  Moreover, it was noted on VA examination in 
March 1996 that the veteran's service episode of urethral 
stenosis had been successfully dilated and had not recurred.  
There is no subsequent finding of urethral stenosis in the 
post-service medical records.

The medical record thus does not demonstrate the currently 
claimed disability, urethral stenosis.  In the absence of 
such disability, the claim must be denied.  
See Rabideau, Brammer and Gilpin, all supra.  The veteran's 
contentions to the effect that she may have urethral stenosis 
carry no weight of probative value.  See Espiritu, supra.  
She has submitted or identified no evidence of post-service 
diagnosis or treatment of her claimed disability.

In summary, because there is no competent current medical 
evidence of urethral stenosis, the Board concludes that a 
preponderance of the evidence is against the veteran's claim.  
Service connection for urethral stenosis is accordingly 
denied.

Increased disability ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2001). Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate in connection with the Board's 
discussion of the two issues on appeal, below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2001).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cholecystectomy, to include irritable bowel 
syndrome.

Factual Background

The veteran's service medical records shows that she was 
hospitalized at an Air Force Hospital in August 1993 with 
gastrointestinal complaints.  An ultrasound of the 
gallbladder showed stones.  She was released with the 
diagnoses of acute gastroenteritis, mild dehydration, and 
cholelithiasis.  The veteran was readmitted to the hospital 
in September 1993 and underwent a cholecystectomy without 
complication.  It was noted during the September 
hospitalization that an attempted laparoscopy did not allow 
adequate visualization due to dense adhesion periumbilically.  
During the attempted laparoscopy, two small lacerations in 
the small bowels were identified and repaired without 
complication.  The final diagnosis was cholelithiasis with 
biliary colic.  

A medical impression in January 1995 was resolving abdominal 
pains, rule out adhesions.  It was reported in August 1995 
that the veteran complained of episodes of mid abdominal 
pain.  An upper gastrointestinal X-ray series and small bowel 
follow through did not show any abnormality.  

The veteran complained during her VA general medical 
examination in March 1996 of continual abdominal distress 
since her gallbladder was removed in 1993.  Examination 
revealed epigastric tenderness without spasm, guarding or 
palpable masses or organs.  Her nutrition was considered 
excellent.  An upper gastrointestinal X-ray series was 
unremarkable, and an ultrasound of the abdomen showed only an 
absent gallbladder.  The examination impressions included 
abdominal tenderness, no cause found; irritable bowel 
syndrome by history; and cholecystectomy, "historical".  

VA and private outpatient records beginning 1996 reveal 
periodic abdominal complaints.  It was noted in August 1996 
that the veteran had intermittent abdominal pain since 1994, 
2-3 times a week, which was helped by medication.  The 
impressions were probable irritable bowel syndrome; possible, 
but doubtful, GERD (gastroesophageal reflux disease).  

A May 1996 rating decision granted entitlement to service 
connection for removal of the gall bladder and assigned a 
noncompensable evaluation effective January 1, 1996, the day 
after the veteran left service.  See 38 C.F.R. § 3.400.

According to a September 8, 1998 medical report from S.L.R., 
M.D., the veteran complained of intermittent bouts of severe 
abdominal pain.  These episodes could last anywhere from one 
to six hours and had resulted in her missing several days of 
work.  Examination revealed mild diffuse abdominal 
tenderness.  Dr. R. felt that the veteran's complaints 
sounded like intermittent episodes of obstruction.  The 
impression was episodes of abdominal pain, plus/minus 
diarrhea and vomiting.

It was noted by R.J.V., M.D., in November 1998 that the 
veteran complained of severe abdominal pain, bloating, 
nausea, vomiting, and occasional diarrhea, lasting up to 
several hours.  The episodes might occur 2-4 times a month.  
Physical examination did not reveal any abnormality.  Dr. V. 
suspected that the veteran had partial small bowel 
obstruction, probably the result of adhesions from her 
cholecystectomy.  

According to a December 1998 report from C.A.W., M.D., the 
veteran complained of a history of abdominal problems since 
her cholecystectomy in 1993.  It was noted that an upper 
gastrointestinal series and small bowel follow through were 
normal, as was a barium enema.  A CT scan of the abdomen and 
pelvis was unremarkable.  Dr. W. indicated that the exact 
etiology of the veteran's complaints was unclear; her history 
sounded as though she had intermittent obstruction either 
secondary to adhesions or some other mechanical problem.

Of record is a February 2000 memorandum from a VA physician 
to the RO.  The VA physician had reviewed the medical record 
and noted the 1993 cholecystectomy with complications of 
small bowel laceration, as well as subsequent complaints of 
abdominal pain, diarrhea and vomiting.  The examiner noted 
that various diagnostic tests had been negative and that no 
organic pathology had been detected.  It was recommended that 
a gastroenterologist review the records, and that a 
psychological examination might be appropriate.

A VA gastrointestinal evaluation was conducted on October 13, 
2000.  The examiner's impressions were of chronic abdominal 
pain, nausea, and vomiting since the cholecystectomy in 1993, 
with symptoms markedly improved with Buspar, diminished 
stress, and diet modification; and history of intraabdominal 
adhesions.  The diagnoses were functional bowel disorder 
compatible with irritable bowel syndrome.  The examine 
further commented that a component of abdominal pain might 
also be related to adhesions. 

On VA psychological evaluation in October 2000, the veteran 
complained of intermittent panic attacks, monthly abdominal 
pain that coincided with the arrival of menses, and back 
pain.  The diagnoses were generalized anxiety disorder and 
panic disorder, in early remission.

A May 2001 RO rating decision recharacterized the veteran's 
service-connected disability as removal of gall bladder, 
residuals of cholecystectomy, including irritable bowel 
syndrome.  An increased evaluation of 10 percent was granted, 
effective January 1, 1996.

Specific schedular criteria

The veteran is currently assigned a 10 percent evaluation for 
her service-connected gastrointestinal disability under 
38 C.F.R. § 4.114, Diagnostic Code 7318 (2001) [removal of 
gall bladder].  Under that diagnostic code, a 10 percent 
rating is warranted for mild symptoms associated with removal 
of the gall bladder.  A 30 percent evaluation is warranted 
for severe symptoms associated with removal of the gall 
bladder.  38 C.F.R. § 4.114, Diagnostic Code 7318 (2001).

Words such as "mild" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (2001).  

A 10 percent evaluation is assigned for moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent evaluation is 
warranted for severe irritable bowel syndrome with diarrhea 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2001).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  
38 C.F.R. § 4.113 (2001).

Ratings under Diagnostic Codes 7301 to 7329 will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2001).

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised effective July 2, 2001.  None of 
the diagnostic codes applicable to this case were changed, 
however. 

Analysis

The veteran's service-connected gastrointestinal disability 
has been rated as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7318  [removal of gall bladder].  
The veteran contends that she has had abdominal pain and 
recurring episodes of vomiting and nausea since her gall 
bladder was removed.    

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Board has reviewed the pertinent schedular criteria for 
the evaluation of gastrointestinal disorders, and has 
determined that the most appropriate rating criteria for 
evaluating the veteran's gastrointestinal disability is the 
criteria in Diagnostic Code 7318.  It is obvious that the 
veteran's complaints arose after, and due to, her 1993 gall 
bladder surgery.  Moreover, because this code appears to 
include a number of gastrointestinal complaints, it fits the 
veteran's complaints.  

Schedular rating

As highlighted by the February 2000 memorandum from a VA 
physician to the RO, the veteran's gastrointestinal 
complaints have been unaccompanied by any identifiable 
physical pathology, despite extensive diagnostic testing.  A 
psychiatric component was suspected and was confirmed during 
the October 2000 psychiatric evaluation.  Even assuming, 
however, that any gastrointestinal complaints may be 
attributable to a psychiatric disability for which service 
connection is not in effect, in the absence of any medical 
opinion identifying which gastrointestinal symptoms are 
attributable to the veteran's service-connected 
gastrointestinal disability and which symptoms are associated 
with a nonservice-connected psychiatric disability, the Board 
will consider all of the veteran's gastrointestinal symptoms 
as reported in VA treatment records as if they are a part of 
the veteran's service-connected disorder, for the purpose of 
addressing the proper evaluation assignable for service-
connected gastrointestinal disability.  See Mittleider v. 
West, 11 Vet. App 181, 182 (1998).

As is evident from the Board's description report of the 
veteran's medical history above, she has complained of 
abdominal pain since her 1993 surgery.  Although diagnostic 
testing has been essentially negative, and there appears to 
be a psychiatric component to her complaints, three recent 
medical examiners have suspected abdominal adhesions due to 
the gallbladder surgery. 

After having carefully considered the matter, the Board is of 
the opinion that the veteran's gastrointestinal complaints 
approximate that which could be characterized as severe.  The 
complaints have been articulated on a number of occasions 
over the years and encompass chronic abdominal pain, nausea, 
and vomiting, which appears to be quite debilitating at 
times.  The Board believes that the provisions of 38 C.F.R. 
§ 4.7 (2001) are for application in this case.  Accordingly, 
a 30 percent rating is assigned under 38 C.F.R. § 4.114, 
Diagnostic Code 7318.  

This appeal arises from an original grant of service 
connection in May 1996.  The Court's holding in Fenderson 
with respect to staged ratings, which has been explained 
above, thus applies.  The Board believes that, although 
abdominal adhesions were not suspected until September 1998, 
these obviously existed after the 1993 surgery.  Accordingly, 
the Board assigns the 30 percent rating effective January 1, 
1996.

Although as stated above the Board believes that Diagnostic 
Code 7318  [removal of gall bladder] is most appropriate in 
light of the pertinent medical history, because irritable 
bowel syndrome is part of  the veteran's service-connected 
gastrointestinal disability the Board has also considered the 
assignment of a disability rating under Diagnostic Code 
Diagnostic Code 7319 [irritable colon syndrome].  As 
discussed by the Board above, a 10 percent evaluation is 
assigned for moderate irritable colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent evaluation is warranted for severe irritable bowel 
syndrome with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

In this case, for reasons stated above the Board believes 
that the veteran's gastrointestinal problems approximate the 
severe level.  However, although a 30 percent rating could be 
assigned under Diagnostic Code 7319, this would be of no 
advantage to the veteran.    

As noted by the Board above, assigning separate ratings under 
Diagnostic Code 7318 and 7319 would constitute pyramiding and 
is specifically prohibited by VA regulations.  See 38 C.F.R. 
§§ 4.14, 4.113, 4.114 (2001). 

In summary, for the reasons and bases expressed above, the 
Board concludes that a 30 percent disability rating can be 
assigned for the veteran's service-connected gastrointestinal 
disability, with the application of 38 C.F.R. § 4.7 (2001).  
To that extent the appeal is allowed.

4.  Entitlement to an increased (compensable) evaluation for 
endometriosis with history of laparoscopy.

Factual Background

The veteran's service medical records reveal problems with 
endometriosis.  It was noted in September 1991 that there 
were no new symptoms; the diagnosis was endometriosis.  It 
was noted on examination in January 1993 that the veteran had 
a history of endometriosis which had been treated with Deanol 
and that the medication had been discontinued in December 
1987.

Diagnoses on VA special gynecological examination in March 
1996 included endometriosis by history.  The May 1996 rating 
decision granted entitlement to service connection for 
endometriosis with history of laparoscopy and assigned a 
noncompensable evaluation effective January 1, 1996.

VA and private outpatient records beginning in 1996 reveal 
that an ultrasound of the pelvis in March 1997 contains the 
impression of mild prominence of central endometrial echoes.  
It was noted in April 1997 that the veteran had a history of 
pelvic pain, dysmenorrhea, and PMS symptoms.  The assessments 
in February 1998 were PMS, dysmenorrhea, and endometriosis 
controlled with diet and Motrin.

It was reported by Dr. C.A.W. in December 1998 that a CT scan 
of the abdomen and pelvis were unremarkable.  Other medical 
records on file do not contain any complaints or findings of 
endometriosis.

Specific schedular criteria

The veteran is currently assigned a noncompensable evaluation 
for her service-connected endometriosis with history of 
laparoscopy under 38 C.F.R. § 4.116, Diagnostic Code 7629 
(2001).  Under the schedular criteria, a 10 percent 
evaluation is assigned for endometriosis when there is pelvic 
pain or heavy or irregular bleeding requiring continuous 
treatment for control.  A 30 percent evaluation is warranted 
where there is evidence of pelvic pain or heavy or irregular 
bleeding that is not controlled by treatment.  A maximum 50 
percent evaluation is warranted where there is evidence of 
lesions involving the bowel or bladder that are confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms.  
38 C.F.R. § 4.116, Diagnostic Code 7629.

The law provides that, in every instance where the Rating 
Schedule does not provide for a 0 percent (noncompensable) 
disability rating for a diagnostic code, such a rating shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).

Analysis

The veteran contends that she has bleeding, cramping and 
stabbing pain related to service-connected endometriosis.  

The veteran's pertinent medical history, which has been 
reported above, reveals that although the veteran had 
endometriosis in service, it was evidently successfully  
treated with medication and she was no longer using 
medication for her endometriosis when she was released from 
service.  When examined by VA in March 1996, endometriosis 
was diagnosed by history only, and it was noted in an 
outpatient record dated in February 1998 that the veteran's 
endometriosis was controlled with diet and Motrin.  It was 
noted in December 1998 that a CT scan of the pelvis was 
unremarkable.  There are no other treatment records related 
to endometriosis on file.  

The medical evidence thus portrays a picture of endometriosis 
which was treated in service and resolved.  There is no 
medical evidence of current symptomatology and no medical 
evidence of current treatment.  Despite the veteran's 
contention that she has bleeding, cramping and pain related 
to endometriosis, the clinical records on file do not show 
evidence of pelvic pain or heavy or irregular bleeding 
requiring continuous treatment for control. 

The Board observes that although the veteran is competent to 
report symptoms, she is not competent to report such symptoms 
to a specific diagnosis.  See Espiritu, supra.  The competent 
medical evidence of record does not ascribe any such reported 
symptomatology to her service-connected endometriosis.

Consequently, because the disability picture for the 
veteran's service-connected endometriosis with history of 
laparoscopy does not more nearly approximate the criteria for 
a compensable evaluation, a noncompensable evaluation is 
appropriate.  See 38 C.F.R. §§ 4.7, 4.31.


ORDER

Entitlement to service connection for mitral valve prolapse 
is denied.

Entitlement to service connection for urethral stenosis is 
denied.

Entitlement to an evaluation of 30 percent for residuals of a 
cholecystectomy, to include irritable bowel syndrome is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to a compensable evaluation for endometriosis 
with a history of laparoscopy is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

